Opinion issued June 26, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-01009-CR
                            ———————————
                   JAMES PORTER PARK, JR., Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Case No. 1831708


                          MEMORANDUM OPINION

      A jury convicted appellant, James Porter Park, of assault, 1 and the trial court

assessed his punishment at confinement for one year in the county jail. The written


1
      See TEX. PENAL CODE ANN. § 22.01 (Vernon 2011) (providing elements of assault
      and providing that offense as charged in this case is Class A misdemeanor).
judgment ordered appellant to pay $297 in court costs. In a single issue, appellant

argues that “[t]he judgment reflects court costs that are not supported by the

record.”

      We affirm.

                                     Background

      Appellant challenges neither his conviction nor his sentence for assault. His

only issue on appeal relates to the assessment of $297 in court costs against him in

the written judgment for his conviction.          Appellant does not challenge the

imposition of a specific cost or the basis for a specific cost.

      The written judgment stated the aggregate amount of court costs—$297—to

be imposed against appellant.       Following the judgment, the record on appeal

contains a document entitled “J.I.M.S. Cost Bill Assessment” that lists the itemized

court costs that had accrued in appellant’s case. The cost bill also contains the seal

of the district clerk certifying that “this is a true and correct copy of the digital

record filed and or recorded in my office” and is signed by a deputy clerk, dated

December 10, 2012.

                 Evidence to Support Assessment of Court Costs

      The Code of Criminal Procedure requires that a judgment order a defendant

to pay court costs. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (Vernon 2006) (“If

the punishment is any other than a fine, the judgment shall specify it, and order it



                                           2
enforced by the proper process.        It shall also adjudge the costs against the

defendant, and order the collection thereof as in other cases.”); Johnson v. State,

423 S.W.3d 385, 389 (Tex. Crim. App. 2014). Court costs itemized in a certified

bill of costs need not be orally pronounced or incorporated by reference into the

judgment to be effective. Johnson, 423 S.W.3d at 389 (citing Armstrong v. State,

340 S.W.3d 759, 766–67 (Tex. Crim. App. 2011)). Court costs are not part of a

defendant’s guilt or sentence and need not be proved at trial. Id. at 390. Thus,

reviewing courts do not apply traditional sufficiency of evidence principles when

determining whether sufficient evidence supports the assessment of court costs. Id.

Instead, we review the “assessment of court costs on appeal to determine if there is

a basis for the cost, not to determine if there was sufficient evidence offered at trial

to prove each cost . . . .” Id.

       Challenges to the assessment of court costs may be raised for the first time

on appeal.     Id. at 389–90.     Furthermore, the district clerk may permissibly

supplement the record on appeal with a bill of costs, even though the clerk

generated the bill after the trial court signed the written judgment and did not first

present the bill to the trial court prior to supplementation. Id. at 392, 394.

       Under Code of Criminal Procedure Chapter 103, which governs collection of

court costs, “a bill of costs must contain the items of cost, it must be signed by the

officer who charged the cost or the officer who is entitled to receive payment for



                                           3
the cost, and it must be certified.” Id. at 392; see TEX. CODE CRIM. PROC. ANN. art.

103.001 (Vernon 2006) (stating requirements for costs to be payable); id. 103.006

(Vernon 2006) (providing that if criminal action is appealed, officer of court shall

certify and sign bill of costs stating costs that have accrued and send bill to

appellate court). The Court of Criminal Appeals has held that a computer printout

entitled “J.I.M.S. COST BILL ASSESSMENT” that lists the itemized court costs

that have accrued, contains the seal of the district clerk certifying that the

document is a true and original copy, and is signed by a deputy clerk constitutes a

bill of costs for the purpose of Chapter 103 and supports the assessment of court

costs against the defendant. See Johnson, 423 S.W.3d at 392–93. “Absent a

challenge to a specific cost or basis for the assessment of that cost, a bill of costs is

sufficient.” Id. at 396.

      Here, appellant does not challenge the assessment of a particular cost. See

id. Rather, appellant argues that the document contained in the record “is not a

cost bill as contemplated and required by law” and that the “bill is not ‘signed’ as

required by law” because “[t]he only signature affixed to the computer printouts is

part of the seal certifying the copy.” Appellant also argues that there is “no detail

determining when this was created or that the trial court saw it before signing the

judgment.”




                                           4
      The record contains a printout entitled “J.I.M.S. Cost Bill Assessment” that

bears the seal and signature of the district clerk of Harris County, contains a

certification that the document “is a true and correct copy of the original record,”

and bears the signature of the deputy who prepared the document and the date

December 10, 2012. This document identifies the specific costs that had accrued

against appellant and the amount of each of these costs, which add up to a “total

amount owed” of $297.2 This document is virtually identical to the cost bill

analyzed by the Texas Court of Criminal Appeals in Johnson, which it held to be

sufficient to support the assessment of costs in the judgment. See 423 S.W.3d at

393. Furthermore, the Court of Criminal Appeals has held that it was permissible


2
      See TEX. CODE CRIM. PROC. ANN. art. 102.004(a) (Vernon 2006) (charging $20
      fee for requesting and receiving jury trial in county court); id. art. 102.0045(a)
      (Vernon Supp. 2013) (charging $4 for jury reimbursement fee); id. art. 102.005(a)
      (Vernon 2006) (charging $40 for services of clerk of court); id. art. 102.005(f)
      (requiring fee of $25 for records management and preservation services); id. art.
      102.008(a) (Vernon 2006) (charging $25 fee for services of prosecutor); id. art.
      102.011(a)(1) (Vernon Supp. 2013) (charging $5 for arrest without warrant); id.
      art. 102.011(a)(3) (charging total of $40 for summoning witnesses); id. art.
      102.011(a)(5) (charging $10 for taking and approving bond); id. art. 102.011(a)(6)
      (charging total of $10 for commitment and release); id. art. 102.011(a)(7)
      (charging $5 for summoning jury); id. art. 102.0169(a) (Vernon Supp. 2013)
      (charging $4 for court technology fee); id. art. 102.017(b) (Vernon Supp. 2013)
      (charging $3 security fee upon conviction of misdemeanor in county court); TEX.
      LOC. GOV’T CODE ANN. § 133.102(a)(2) (Vernon Supp. 2013) (requiring
      defendant to pay $83 in consolidated court costs upon conviction of Class A
      misdemeanor); id. § 133.105(a) (Vernon 2008) (charging $6 upon conviction for
      support of judiciary); id. § 133.107(a) (Vernon Supp. 2013) (charging $2 for
      indigent defense support); TEX. GOV’T CODE ANN. § 102.0211(1) (Vernon 2013)
      (incorporating Government Code section 51.702 charging $15 judicial fund fee for
      conviction in county court).

                                          5
for the clerk to generate the bill of costs after the trial court signed the written

judgment, and it held that it was not necessary for the clerk to present the bill of

costs to the trial court prior to its inclusion in an appellate record. Id. at 392, 394.

      We conclude that this printout constitutes a “bill of costs” that satisfies the

requirements of Chapter 103 and supports the assessment of $297 in court costs

against appellant. See id. at 392–93, 396. We therefore hold that the bill of costs

included in the record on appeal supports the trial court’s assessment of $297 in

court costs against appellant for his conviction.

      Appellant also complains that “a newly created bill of costs fails to fulfill

due process and violates” the Fourteenth Amendment. We observe that the Court

of Criminal Appeals has rejected this argument.           See Cardenas v. State, 423
S.W.3d 396, 399 (Tex. Crim. App. 2014) (“Convicted defendants have

constructive notice of mandatory court costs set by statute and the opportunity to

object to the assessment of court costs against them for the first time on appeal or

in a proceeding under Article 103.008 of the Texas Code of Criminal Procedure.

Appellant’s right to due process of law has been satisfied with respect to notice and

an opportunity to be heard regarding the imposition of court costs.”); see also TEX.

CODE CRIM. PROC. ANN. art. 103.008 (Vernon 2006) (“On the filing of a motion by

a defendant not later than one year after the date of the final disposition of a case in

which costs were imposed, the court in which the case is pending or was last



                                            6
pending shall correct any error in the costs.”). Appellant also relies in part on

Harrell v. State; however, that case is distinguishable on its facts, as it involved a

civil proceeding to withdraw money from a prisoner’s inmate trust account, which

is not an issue here. 286 S.W.3d 315, 321 (Tex. 2009) (holding that inmate’s due

process rights were not violated by withdrawal order when he received notice of

withdrawal order on same day department of corrections received copy of order

and had his concerns considered by trial court that issued it).

      We overrule appellant’s sole issue.

                                     Conclusion

      We affirm the judgment of the trial court. We dismiss all pending motions

as moot.



                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7